Exhibit 10.29

Amendment #2

Cooperative Research and Development Agreement #02661

“Development of the Human Chimeric Monoclonal Antibody TRC105, an Angiogenesis
Inhibitor Provided by Tracon Pharmaceuticals, Inc., for the Treatment of Cancer”

 

The purpose of this amendment is to change certain terms of the above-referenced
Cooperative Research and Development Agreement (CRADA).  These changes are
reflected below, and except for these changes, all other provisions of the
original CRADA and any subsequent amendments remain in full force and effect. 
Upon execution, the National Cancer Institute (“ICD”) and Collaborator will each
retain a copy of this Amendment.

1)



The term of the CRADA is extended for five (5) years from January 28, 2016 to
January 28, 2021.

 

2)



Robert H. Wiltrout, Ph.D. is removed as the ICD CRADA Principal Investigator and
Lee J. Helman, M.D. is added as the ICD CRADA Principal Investigator.

 

3)



The contacts for CRADA Notices and Patenting and Licensing for ICD on the
Contacts Information Page are both changed to:

Technology Transfer Specialist,
CCR                                                 

NCI Technology Transfer Center                                

9609 Medical Center
Drive                                                                             

Room 1E530                                                  

Rockville, MD
20852                                                                                                 

Tel: 240-276-5530      

Fax: 240-276-5504

4)



The funding contributions of $5,000.00 per year of the CRADA for ICD to use to
acquire technical, statistical, and administrative support for the research
activities as described in Appendix B will continue for the amended term of this
CRADA with Collaborator providing funds in equal annual installments within
thirty (30) days of each anniversary of the Effective Date. In addition,
Collaborator will continue to provide up to $5,000.00 per year for
transportation and associated costs to support the participation of CCR staff at
selected scientific or development meetings, where such participation will
substantially foster development of Test Article.    

 

Signatures appear on the following page





--------------------------------------------------------------------------------

 



 

 

ACCEPTED AND AGREED TO:

 

For the National Cancer Institute

 

/s/ James H. Doroshow, M.D.____________

 

 

Name: James H. Doroshow, M.D.

 

Title: Deputy Director for Clinical and Translational Research, NCI

 

 

For Collaborator:

 

/s/ Charles P. Theuer, M.D., Ph.D.________

 

 

Name: Charles P. Theuer, M.D., Ph.D.

 

 Title: President and Chief Executive Officer



--------------------------------------------------------------------------------